Citation Nr: 0333227	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  03-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a prostate disability, 
to include prostatic hyperplasia with urinary retention


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 through 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, and has been advanced on the docket on the motion 
of the veteran's representative.  38 U.S.C.A. § 7101(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

REMAND

The veteran is seeking service connection for prostate 
problems which he alleges first arose while serving in combat 
during World War II.

There are currently no service medical records in the claims 
folder.  In February 2003, the National Personnel Records 
Center (NPRC) indicated that the veteran's service medical 
records were destroyed in a fire.  The RO notified the 
veteran about this in letters sent in February 2003 and May 
2003.  Both letters requested the completion of NA Forms 
13055 and 13075.  In a May 2003 reply, the veteran asserted 
that neither NA Form was included with the RO's May 2003 
letter.  Although the veteran has the burden of submitting 
evidence in support of his claim, VA should try to obtain 
pertinent evidence possessed by and in control of the 
Government.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  
To ensure that all appropriate efforts are taken to obtain or 
otherwise reconstruct the veteran's service medical records, 
the RO should forward to the veteran additional copies of NA 
Forms 13055 and 13075, and conduct all other necessary 
development in this regard as outlined in M21-1, Part III, 
Chapter 4.

The veteran asserts that, since his discharge from active 
duty in December 1945, he has received all his treatment from 
VA.  Currently, the claims file contains VA treatment records 
dated only from 1978 through 1982, and from 2002 through 
2003.  It is essential that any outstanding VA treatment or 
hospitalization records (including those dated prior to 1978 
and between 1983 and 2001) be obtained and reviewed.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).

The veteran has not yet been afforded a VA examination to 
determine the diagnosis and etiology of any prostate 
disability.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

Finally, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  There, the Court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, as additional development is necessary in this 
case, the RO must take this opportunity to inform the veteran 
that notwithstanding any information previously provided, a 
full year is allowed to respond to a VCAA notice.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should send the veteran 
additional copies of NA Forms 13055 and 
13075, and ensure that all appropriate 
efforts to obtain or reconstruct missing 
service medical records (as outlined in 
M21-1, Part III, Chapter 4) are made.

2.  With any needed assistance from the 
veteran, the RO should obtain any 
outstanding VA treatment or 
hospitalization records dated prior to 
1978 and between 1983 and 2001.

3.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) who have treated him for any 
prostate symptoms since March 2003 (the 
last time medical records were associated 
with the claims file).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

4.  After completion of #1, 2, and 3 
above, the RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any prostate 
disability.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Any testing deemed 
necessary should be conducted.  The 
examiner should answer the following 
questions:

a.  What is the diagnosis of any 
current prostate disability, as well 
as any residuals thereof?

b.  If the veteran has a current 
prostate disability, when did it 
first have its onset?  Is it at 
least as likely as not (i.e., 
probability of 50 percent) that it 
had its onset in service? 

c.  The reasons for any medical 
opinions by the examiner should be 
discussed in detail.  If the 
examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and provide an explanation.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  See 
also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

6.  The RO should readjudicate the issue 
in appellate status.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent laws and regulations, 
including 38 U.S.C.A. § 1154(b), and 38 
C.F.R. §§ 3.304(d), 3.306(b)(2).  Allow 
an appropriate period of time for 
response.

Thereafter, retu rn the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




